Citation Nr: 1244389	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).  As the Veteran resides in Georgia, the Atlanta RO has assumed jurisdiction over the claim.  

This is the second time that this claim has come before the Board.  In February 2012, the Board denied the Veteran's claim, finding that he had not submitted new and material evidence sufficient to reopen his claim.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In September 2012, the Court approved a Joint Motion for remand that vacated the Board's decision and remanded the matter to the Board for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In its February 2012 brief, the Veteran's representative raised the issues of entitlement to service connection for hypertension, defective hearing, and diabetes mellitus secondary to herbicide exposure.  No action has yet been taken on these issues.  Thus, the issues of entitlement to service connection for hypertension, defective hearing, and diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  After the Board denied the Veteran's claim to reopen in February 2012, the Veteran appealed this denial to the Court of Appeals for Veterans Claims.  

2.  In a September 2012 Joint Motion for Remand, the parties instructed the Board to reopen the Veteran's claim.  


CONCLUSION OF LAW

Pursuant to the Joint Motion for Remand, the Veteran's previously denied claim for service connection for a right knee disability is reopened.  Winslow v. Brown, 8 Vet. App. 469, 472 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, following the Board's February 2012 denial of his claim, the Veteran appealed to the Court.  In September 2012, the Court approved a Joint Motion for remand that vacated the Board's February 2012 decision and remanded the case to the Board.  Specifically, the Joint Motion found that the Veteran had presented evidence that he is currently diagnosed as suffering from a right knee disability, a previously unestablished fact.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that new evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).  Accordingly, the Joint Motion ordered that the Veteran's claim for service connection be reopened on remand.  

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Given the directive that the Veteran's claim is to be reopened, the Board shall follow the instruction and dispense with a recitation of the facts and law supporting this action.  Further, as the Board is reopening the Veteran's claim and remanding it for further development, no discussion of VA's duty to notify and assist is necessary.


ORDER

As new and material evidence has been received, the Veteran's claim for service connection for a right knee disability is reopened; to this extent only, his appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for a right knee disability, the Board must now determine whether service connection for that condition is warranted.  For the reasons that follow, his claim shall be remanded.  

The Board acknowledges both that the Veteran currently suffers from a right knee disability and that he was treated for a right knee condition during his active service.  An October 2008 VA x-ray found that the Veteran suffers from mild degenerative joint disease of the right knee.  With regard to the Veteran's in-service injuries, an undated service treatment record that appears between entries of October 1974 and December 1974 stated that the Veteran had suffered a fall.  The circumstances surrounding that fall, including how it happened and what injury resulted, were not included in the record.  In November 1974, the Veteran was diagnosed as suffering from mild cellulitis in the right knee.  On November 7, 1974, the Veteran was admitted to the hospital for treatment of that condition; he was discharged the next day.  

The Veteran's claim must be remanded, however, as there is no competent evidence of a nexus between the Veteran's current disability and his in-service complaints.  Though the Veteran contends that his current condition is related to his in-service injury, he is not competent to offer an opinion as to etiology.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Records of the Veteran's VA treatment dated from June 2009 and thereafter should be obtained and associated with his claims folder.  

2.  Following the above development, schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's claimed right knee disability.  The examiner should review the Veteran's claims file - including his service treatment records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) current right knee disability does the Veteran currently suffer?

b) Is it at least as likely as not that any right knee disability from which the Veteran suffers is related to his in-service right knee treatment?  In answering this question, the examiner should address both the service treatment records showing that the Veteran suffered from cellulitis of the right knee as well as the Veteran's report of suffering a fall during his active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


